I lTH COURT OF APPEALS
EASTLAND, TEXAS
5UDGMENT

Robert Rubalcado, * From the 3381b District

Court of Ector County,
Trial Court No. D-3637l 1.

Vs. No. ll—l l‘OGOES—CR * January 31, 20l3

State of Texas: * Memorandum Opinion by McCall, J.
(Panel consists of: Wright; (3.1.3
McCall? J .3 and Willsoni J.)

This court has inspected the record in this cause and concludes that there is no error in
the judgment below. Therefore, in accordance with this court’s opinion: the judgment of the

trial court is in all things afﬁrmed.